Per Curiam:
The facts of the case are clearly set forth in the findings. Plaintiff is a club organization which has been required by the Commissioner to pay taxes upon dues which it received on the ground that it is a social club within the meaning of the law. This is denied by the plaintiff and, a claim for refund having been duly filed, it seeks to recover1 the duesi so paid.
It may be that the predominant purpose of the club is the serving of luncheons to its members, but the commissioner of this court has found that the social features as set out in the findings were quite attractive and not merely incidental, but constituted an essential factor in its existence. In this finding we concur, and under repeated decisions of this court the plaintiff’s petition must be dismissed. It is so ordered.